         Case 1:19-cv-01410-ELH Document 26 Filed 08/01/19 Page 1 of 3



                   BEFORE THE UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF MARYLAND
                               NORTHERN DIVISION



SAMUEL GREEN,                               *

       Plaintiff

v.                                          *   Case No.:     1:19 cv 01410 ELH

ATF BOWLING CENTERS, INC.,

       Defendant                            *



                      *                     *                 *

                                ENTRY OF APPEARANCE

        Please enter the appearance of undersigned Counsel as additional counsel for the
Plaintiff:

Michael J. Moran, Esquire
The Law Offices of Michael J. Moran, P.C.
3407 Eastern Boulevard-Suite A
Middle River, MD 21220
410.687.8494
lawofficesofmikemoran@gmail.com

                                                _______________/s/_________________
                                                MICHAEL J. MORAN, Esquire
                                                The Law Offices of Michael J. Moran, P.C.
                                                3407 Eastern Boulevard-Suite A
                                                Middle River, MD 21220
                                                410.687.8494
                                                lawofficesofmikemoran@gmail.com
                                                No. 1363
          Case 1:19-cv-01410-ELH Document 26 Filed 08/01/19 Page 2 of 3



                                      CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this1 August 2019 I caused a copy of the foregoing to be
mailed by first class mail, postage prepaid to:


Kim Parker, Esquire
The Law Offices of Kim Parker, P. A.
Fed. Bar No.:23894
2123 Maryland Avenue
Baltimore, Maryland 21218


Colleen K. O’Brien, Esquire (FTB 29839)
Brigitte Smith (Fed. Bar No. 28426)
WILSON, ELSER, MOSKOWITZ
EDELMAN & DICKER, LLP
Brigitte.Smith@wilsonelser.com
Colleen K. O’Brien (Fed. Bar No. 29839)
colleen.obrien@wilsonelser.com
500 E. Pratt Street, Suite 600
Baltimore, MD 21202-3173
Counsel to Defendant, AMF Bowling Centers, Inc.

                                                   _________________/s/_______________
                                                   MICHAEL J. MORAN, Esquire
Case 1:19-cv-01410-ELH Document 26 Filed 08/01/19 Page 3 of 3
